COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


JERRY WAYNE COMBS
                                                 MEMORANDUM OPINION *
v.   Record No. 1000-98-3                            PER CURIAM
                                                  SEPTEMBER 15, 1998
VALLEY HAULING, INC. AND
 LIBERTY MUTUAL INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (D. Edward Wise, Jr.; Arrington, Schelin &
           Herrell, on brief), for appellant.
           (John C. Johnson; Frith, Anderson & Peake, on
           brief), for appellees.



     Jerry W. Combs ("claimant") contends that the Workers'

Compensation Commission ("commission") erred in suspending his

award of compensation benefits based on its finding that he

unjustifiably refused reasonable and necessary medical treatment.

 Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.   Accordingly, we

summarily affirm the commission's decision.      See Rule 5A:27.

     "Code § 65.2-603(B) bars a claimant from receiving further

compensation if the claimant unjustifiably refuses to accept

medical services provided by the employer."      Shawnee Management

Corp. v. Hamilton, 25 Va. App. 672, 678-79, 492 S.E.2d 456, 459

(1997) (en banc) (citations omitted).

     In granting employer's application and holding that claimant

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
unjustifiably refused to undergo a reasonable and necessary

diagnostic procedure, the commission made the following findings:
               We note that the claimant's reported
          discomfort with Dr. [Matthew] Wood personally
          apparently did not arise until March 1997.
          Before then, the fact that the procedure was
          to be performed by Dr. Wood was not a factor.
           We have carefully reviewed all the medical
          records filed with the Commission and find
          nothing inappropriate about the treatment by
          and recommendations of Dr. Wood in this case,
          and find no basis for the claimant's putative
          lack of trust.
               We also conclude that the claimant's
          alleged "nerves" and mental attitude are
          raised in these proceedings only as a
          pretext. Combs was rejecting the cervical
          myelogram even before he manifested the
          psychological problems for which he was
          referred to Dr. [Robert W.] Hill and
          Dr. [Ronald W.] Brill. Moreover, even the
          early psychological reports do not suggest
          mental attitude as a basis for refusing the
          surgery, but anticipate that the procedures
          might be productive to reduce the claimant's
          chronic pain and help return him to gainful
          employment. Only much later were nerves and
          mental attitude raised as grounds to refuse
          the recommended procedure.

     Claimant does not dispute that the cervical myelogram

recommended by Dr. Wood constituted reasonable and necessary

medical treatment and that claimant refused such treatment.

Rather, claimant argues that the evidence proved that he was

justified in refusing the procedure.   We disagree.

     "The matter of justification must be considered from the

viewpoint of the patient and in light of the information which

was available to him."   Holland v. Virginia Bridge and
Structures, Inc., 10 Va. 660, 662, 394 S.E.2d 867, 868 (1990).




                               - 2 -
The record supports the commission's finding that Drs. Wood and

Melvin L. Heiman had fully explained to claimant the "benign and

minimally invasive nature" of the cervical myelogram, which Dr.

Wood had repeatedly recommended claimant undergo since April

1994.

        Moreover, the commission, as fact finder, was entitled to

reject Dr. Brill's opinion and claimant's testimony that claimant

was psychologically unable to undergo the procedure.    Notably,

during the same period of time that claimant alleged he was

mentally unable to undergo the relatively "benign" myelogram

procedure, he managed to have the mental capacity to undergo

major shoulder surgery.    In light of this fact, the lack of any

credible evidence of personal friction or distrust by claimant

with Dr. Wood, and the lack of any psychological basis for

claimant's initial refusals to undergo the cervical myelogram,

the commission could reasonably infer that "claimant's alleged

'nerves' and mental attitude [were] raised . . . only as a

pretext."    Accordingly, the commission did not err in ruling that

claimant unjustifiably refused to undergo the cervical myelogram.

        For these reasons, we affirm the commission's decision.
                                                          Affirmed.




                                 - 3 -